



COURT OF APPEAL FOR ONTARIO

CITATION: Gibson (Re), 2018 ONCA 533

DATE: 20180608

DOCKET: C64526

Lauwers, Benotto and Miller JJ.A.

IN THE MATTER OF:  Matthew Gibson

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stephen F. Gehl, for the appellant, Matthew Gibson

Catherine Weiler, for the respondent, Attorney General
    for Ontario

Heard: June 7, 2018

On appeal against the disposition of the Ontario Review
    Board dated, September 25, 2017, with reasons dated October 20, 2017.

REASONS FOR DECISION

[1]

The appellant appeals a disposition of the Ontario Review Board, in
    which the Board found the appellant to remain a significant threat to the
    safety of the public and ordered the appellant discharged subject to certain
    conditions, including monthly reporting. This most recent disposition
    discharged him from a number of more restrictive conditions. The appellant,
    however, seeks an absolute discharge.

[2]

For the reasons that follow, we do not agree that the Boards finding
    was unreasonable and we dismiss the appeal.

[3]

The appellant was convicted in 2005 of criminal harassment of his
    neighbours. He received a suspended sentence and probation order prohibiting
    contact. He breached the probation order within weeks, and was found not
    criminally responsible (NCR).

[4]

The appellant has been diagnosed with schizophrenia, and holds
    persecutory delusions. He has no insight into his illness, and if discharged
    absolutely intends to discontinue treatment and self-medicate with cannabis.

[5]

The appellant has progressed from initial detention in a maximum secure
    unit to minimum secure units to supervised community living in 2009.  Since
    2013, he has been subject to a conditional discharge, and has been re-admitted
    four times due to deterioration in his mental state and to cannabis use.

[6]

The evidence of his treating psychiatrist is that his persecutory
    delusions  which included a belief that he has been the victim of sexual
    assaults by neighbours, co-patients, strangers, and others  have persisted.
    When he is on medication and not using cannabis, his mental state is stable and
    his delusions are encased in the past. When his mental state deteriorates, his
    delusions expand to incorporate persons currently in his life, such as
    neighbours, patients and persons on his treatment team.

[7]

The appellant denies he has a mental illness, and has stated that he
    would discontinue medication immediately if granted an absolute discharge. A
    further problem is the appellants cannabis use, which clinicians have observed
    leads to a deterioration in the appellants mental status. The appellant has
    indicated that if discharged absolutely, he would self-medicate with cannabis.

[8]

Accordingly, the Board concluded that were the appellant to be discharged
    absolutely, he would likely discontinue medication and increase his use of
    cannabis. This would, the Board concluded, precipitate decompensation and an
    increased risk of threatening behaviour, a significant threat to the safety of
    the public.

[9]

The appellant argues that the Boards conclusion is not supported by
    evidence and therefore unreasonable. Mr. Gehl argues on behalf of the appellant
    that even though the appellant has been living in the community for nearly ten
    years, has used marijuana, and maintains persistent persecutory delusions, he
    nevertheless has not been violent since the index offence. This, he argues,
    means it is unreasonable to conclude that he presents a significant threat to
    the safety of the public.

[10]

We
    do not agree. The evidence before the Board is that the appellant intends to
    discontinue medication if he receives an absolute discharge. The appellant has
    not, since the index offence, been in a circumstance where he has completely
    ceased medication. On those occasions when, on his request, his medication has
    been reduced, his circle of persecutory delusions has widened, encompassing new
    people. It is not unreasonable for the Board to have concluded, on the evidence
    before it, that should the appellant be discharged absolutely, he would cease
    medication entirely, decompensate, and be at increased risk of engaging in
    threatening behaviour.

[11]

The
    Boards conclusion that the appellant remains a serious risk of harm to public
    safety, and that a conditional discharge is the least onerous disposition
    available to protect against that risk, is reasonable and entitled to
    deference.

DISPOSITION

[12]

The
    appeal is dismissed.

P. Lauwers J.A.

M.L. Benotto J.A.

B.W. Miller J.A.


